The rules of law declared in Ex parte Grimmett, 228 Ala. 1,152 So. 263, are supported by sound reasons and unimpeachable authority. The responsibility of applying the law as there declared rests upon courts upon which the law confers jurisdiction to apply the law to the facts of the particular case.
The Court of Appeals has exercised that authority without stating the evidence in extenso, by holding that the evidence admitted on the trial was not sufficient to justify a submission of the case to the jury, and, under the well-settled rules of review by certiorari, the writ is due to be denied. Postal Tel.-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91. It is so ordered.
Writ denied.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.